Davis v. Regency Lane, LLC, No. 1747, September Term, 2019, Opinion by Graeff, J.

NEGLIGENCE — PREMISES LIABILITY — LANDLORD — THIRD PARTY
CRIMINAL ACTIVITY — DUTY — CAUSATION

The owner of property has a duty to use reasonable care to keep common areas safe for
invitees. The status of a tenant and a guest of a tenant generally is that of an invitee, but
when the property owner alleged that the decedents were using the parking lot for an
impermissible purpose, the issue of the decedents’ legal status became a dispute of material
fact.

A landlord who is aware of criminal activity against persons in the common area has a duty
to invitees to take reasonable security measures to eliminate foreseeable harm. Notice of
shootings, assaults, and drug activity on the premises, combined with the property
manager’s concerns about the safety of the property would put a reasonable person on
notice that a shooting could occur on the property in the absence of additional security
measures. The circuit court erred in finding that summary judgment was proper because
Regency owed no duty to the decedents.

The circuit court properly granted summary judgment, however, on the issue of causation.
Where appellants provided no evidence regarding the circumstances of the shooting,
appellants could not meet their burden to show that any failure by Regency to satisfy its
duty to take reasonable security measures (assuming that the decedents were invitees) was
the proximate cause of the shooting. When plaintiffs fail to meet their burden of showing
“a viable theory of causation” in a negligence case, summary judgment is proper.
Circuit Court for Prince George’s County
Case No. CAL1825076

                                                                                                   REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                  OF MARYLAND

                                                                                                    No. 1747

                                                                                             September Term, 2019

                                                                                   ______________________________________


                                                                                              EARL DAVIS, et al.

                                                                                                       v.

                                                                                            REGENCY LANE, LLC

                                                                                   ______________________________________

                                                                                        Graeff,
                                                                                        Leahy,
                                                                                        Wells,
                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Graeff, J.
                                                                                   ______________________________________

                                                                                        Filed: January 28, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2021-10-28 11:52-04:00




Suzanne C. Johnson, Clerk
       On October 30, 2016, at approximately 2:45 a.m., two teenagers, Brian Davis (age

18) and Todd Webb, Jr. (age 14), were shot and killed by an unknown assailant(s) outside

an apartment owned by Regency Lane, LLC (“Regency”), appellee, in Capitol Heights,

Maryland. On July 18, 2018, Mr. Davis’ parents, Earl Davis and Torcelia Hawes, and

Todd Jr.’s parents, Todd Webb, Sr. and Lasherne Walker, in their individual capacities and

on behalf of their sons’ respective estates, sued Regency in the Circuit Court for Prince

George’s County. The complaint alleged that Regency negligently failed to exercise

reasonable care in providing adequate security measures on the premises to protect tenants

and invitees from foreseeable criminal activity. The circuit court granted Regency’s

motion for summary judgment, ruling that appellants failed to present sufficient evidence

to support their claims.1

       On appeal, appellants present a single question for this Court’s review, which we

have rephrased slightly, as follows:

              Did the circuit court err in finding that Regency did not owe a duty to
              Brian Davis and Todd Webb, Jr.?

       For the reasons set forth below, we shall affirm the judgment of the circuit court.




       1
          Appellants also named in their complaint “Miles Properties, LLC” and “Miles
Properties Inc.,” but these parties were never served. The ruling at issue nevertheless is a
final judgment. See Worsham v. Fairfield Resorts, Inc., 188 Md. App. 42, 45 n.1 (2009)
(Judgment granting defendant’s motion to dismiss was final, appealable judgment, even
though plaintiff’s complaint named a second defendant, because second defendant was
never served and the judgment disposed of all claims against all parties who had been
served.).
                 FACTUAL AND PROCEDURAL BACKGROUND2

                                             I.

                                         Shootings

       On the evening of October 29, 2016, Shanelle Brown hosted a party for

approximately 25 family members and friends at her apartment in the Regency Lane

apartment complex. Ms. Brown’s apartment was located at 6862 Walker Mill Road, on

the “backside” of the property.

       Mr. Davis, who was not a tenant on the property, arrived with his cousin after the

party started at 9:00 p.m. At some point during the party, Todd Webb, Jr., a tenant of the

complex who lived with his mother, Ms. Walker, attempted to gain entry to the party, but

Ms. Brown did not let him in because she did not know him. Todd Jr.’s whereabouts

between the time Ms. Brown turned him away and the shooting were unknown.

       At approximately 11:30 p.m., Mr. Davis called his mother, Ms. Hawes, and asked

her to call him an Uber to get home. He indicated that he would text her his location, but

he never sent a follow-up message. Ms. Hawes called him several times, but he did not

answer his phone.

       Ms. Brown testified at her deposition that, at approximately 1:00 a.m., Mr. Davis

told her that he was leaving, and he went outside to wait for a taxicab. There were a handful




       2
        Because this is an appeal relating to a ruling on a motion for summary judgment,
the facts come from the depositions, documents, and other information obtained in
discovery and submitted to the court.

                                             2
of other people from the party in the parking lot in front of her apartment, but Ms. Brown

was not sure what they were doing.

       At approximately 2:45 a.m., Ms. Brown heard multiple gun shots in the parking lot

outside her apartment window. Mr. Davis, Todd Jr., and Ms. Brown’s cousin, Gleason

Wood, were shot and killed by an unknown assailant or assailants.3 Mr. Davis and Todd

Jr. did not know one another, and no witnesses were identified to testify based on personal

knowledge regarding the circumstances of the shooting.4

                                             II.

               Security/Criminal Activity at Regency Lane Apartments

       During discovery, appellants obtained documentation and deposition testimony

regarding security at the apartment complex.         In Regency’s answers to appellants’

interrogatories, Regency stated that there were cameras installed on certain areas of the

property, but there were no cameras at the back of the complex where the shooting

occurred. It also stated that it “maintained halogen flood lights throughout certain parts of

the property” and had “no trespassing” and “no loitering” signs posted.



       3
         Counsel for Regency stated in his argument on the motion for summary judgment
that three people were killed, and three additional individuals were shot but survived. Ms.
Brown testified at her deposition that Gleason Wood, her cousin, died from his gunshot
wounds in December.
       4
          Todd Webb, Sr., testified that his son’s friends told him that “a fight broke out at
the party” and shots were fired, but Todd Sr. did not have personal knowledge of these
events. The parties were unable to finish deposing the party’s host, Ms. Brown, who
defense counsel described as an uncooperative witness who could not be located after her
initial deposition.

                                              3
       Regency also contracted with a security firm, Edward Finn, Inc. (“Finn Security”),

to provide security services for Regency’s 30 apartment buildings. Finn Security assigned

one officer to three different properties, including Regency Lane Apartments, for a six-

hour shift on varying days and times. The officers sent daily “Police Security Logs” to

Arletta Whitaker, the Community Manager at Regency Lane Apartments.

       Several logs indicated that a fence surrounding the property was not secure. Ms.

Whitaker stated in her deposition that there was a black iron fence surrounding the

perimeter of the property, but the gate in the fence behind 6864 was not intended for tenants

to use as an entry or exit point, and it had a lock on it.

       A log entry for September 27, 2016, stated that the officer on duty stopped a male

loitering and ordered him to leave the property. It noted that “[t]he fence to the rear of

6864 Walker Mill was left unsecure.” In another log two days later, the officer reported

that the “gate to the rear of 6864 [was] open and unsecure,” and several males were

observed inside 6864 and ran when the officer approached. The log entry stated: “The rear

gate must be kept locked to avoid future trespassers.” Earlier logs similarly noted that the

rear fence gate was left unlocked.

       Appellants attached a document to their answers to Regency’s interrogatories that

listed all the service calls for the apartment complex received by the Prince George’s

County Police Department from October 14, 2013, to December 10, 2016. This document

shows multiple service calls relating to alleged crimes against persons, including assaults,




                                               4
robberies, and fights, as well as five reports of gunshots or shootings and multiple calls

reporting drug related activity.5

       In a series of emails sent to Regency’s owner, Avi Bernstein, on October 6, 2016,

Ms. Whitaker, the Community Manager at Regency Lane Apartments, expressed concern

about trespassers and safety on the property. Ms. Whitaker indicated that there were

increased complaints about the “sale of guns and drugs” near building 6864, and when she

drove by, there were “quite a few ‘new’ guys hanging inside 6862 and 6864.” She stated

that, when the men ignored her explanation of the loitering policy, she called the police,

who sent eight police cars in response, but they made no arrests. She then stated: “Can you

PLEASE consider installing cameras in the back before something bad happens????

Residents are saying it is really bad in the late evening and night time.” She also reported

that the flood lights over the rental office and on the “back side of 6840” were not working.

       Ms. Whitaker further told Mr. Bernstein: “A camera definitely needs to be put facing

6864. The last row of buildings 6852-6864 are becoming a problem area.” Mr. Bernstein

asked how a camera would help, to which Ms. Whitaker replied: “It would expose who is

selling the drugs and whose household has all this unwanted traffic in the building.” She

sent another e-mail a few minutes later stating: “I know this Property is never going to be

perfect but it is getting bad. These guys are disrespectful and I am almost afraid to work

here. The complaints are pretty serious.”


       5
         As discussed, infra¸ Regency argues that there was no evidence that it had
knowledge of these incidents.        Moreover, it asserts that these records “are
incomprehensible and likely inadmissible as evidence for reasons of hearsay and dubious
authenticity.”
                                             5
       Ms. Whitaker was questioned at her deposition about her concerns. She did not

recall the emails, but after they were shown to her, she stated that she did not recall whether

Regency installed cameras in response. The cameras had been installed, however, at the

time of her deposition.6 She did not know whether security was patrolling the night of the

shooting. Any reports of casualties between 2013 and 2016 would have been reported to

her and Mr. Bernstein.

                                             III.

                                    Summary Judgment

       On July 22, 2019, Regency filed a Motion for Summary Judgment, asserting that

there was no genuine dispute of fact, and it was entitled to judgment as a matter of law.

Regency argued that appellants failed to establish the elements of a premises liability claim

for several reasons.

       First, Regency argued that an owner of real property owes a duty of care only to

invitees, and appellants failed to demonstrate that the decedents were invitees at the time

of the incident. It asserted that appellants presented no witness with personal knowledge

of the events leading to the shooting, and the only information provided suggested that the

decedents were trespassers because “they were participating in an illegal dice game” and

“loitering, in direct contravention of any invitation to the Premises, and of Maryland law.”

Regency argued that, even assuming the decedents were invitees at some point in time, at




       6
         Regency stated in its answers to interrogatories that cameras had not been installed
at the time of the shooting.
                                              6
the time of the shooting, they had “exceeded the scope of their invitation by engaging in”

unauthorized activities.

       Second, Regency argued that, even if the decedents were invitees at the time of the

shootings, appellants still failed to show that Regency owed a duty to the decedents. It

asserted that appellants had not produced “evidence of sufficient prior similar criminal

activity on the premises to render the incident in question reasonably foreseeable,” and

they had not shown evidence of a dangerous physical condition within Regency’s control

that enabled the criminal activity in this case.

       Third, Regency argued that appellants had failed to show how the allegedly

inadequate security measures caused the decedents’ deaths or how additional security

measures could have prevented the shootings. Because appellants had no witnesses with

personal knowledge regarding what happened that night, they could not show that any

security measures would have had an effect on the shooting.

       On August 14, 2019, appellants filed an opposition to Regency’s Motion for

Summary Judgment. They argued that summary judgment was inappropriate because the

question of whether Regency owed a duty to the decedents involved unresolved questions

of fact that must be submitted to a jury. They asserted that Regency owed a duty to the

teenagers because Todd Jr., was a tenant, and therefore, he could not be a trespasser, and

Mr. Davis was an invitee of Ms. Brown. Appellants argued that the only evidence that the

decedents were participating in an “‘illegal” dice game was contained in an inadmissible

police report. They further argued that Regency had actual notice of the criminal activity

occurring near the building, asserting that Ms. Whitaker had emailed the owner of Regency

                                               7
alerting him to numerous complaints of drug and gun sales. Regency, however, offered no

evidence that it took increased security measures.

      In support of their arguments, appellants attached to their motion an affidavit

executed by Michael Hodge, who was proffered as a security expert. Mr. Hodge stated

that the apartment building “had a history of violent crime and specifically a history of

drugs and crime on the premises in the common areas and that Management was aware of

the happenings before the two shooting deaths in this matter.” He stated that “security

presence in this matter was lacking,” and although Finn Security provided “spotted

patrols,” industry standards dictated that “continuous patrols were needed” under the

circumstances to “effectively stop the escalation of crime.” Mr. Hodge also noted that

proper lighting and CCTV cameras “have proven in the security field to be strong

deterrents to crime in common areas and parking lots,” and such measures are “affordable”

and can be “implemented fairly quickly.”

      Additionally, appellants attached an April 6, 2019, report prepared by Mr. Hodge,

in which he stated that he had reviewed the service call records from the Prince George’s

County Police Department for the apartment complex, and he determined that the premises

had “a history of person-on-person violent crimes.” Mr. Hodge also reviewed Prince

George’s County incident reports and “found that on 4/4/2016 there was a shooting at 6832




                                            8
Walker Mill Road; and on 3/17/16, an assault and battery outside of the building located at

6864 Walker Mill Road, Capitol Heights, MD.”7

       Mr. Hodge’s report then stated the following:

       The history of violent crimes on the premises serves as the basis of my
       opinion that Defendant Regency Lane Apartments knew or should have
       known that a violent attack would occur, especially when security measures
       on the premises are lacking or inadequate.

       Because Regency knew of prior violent crimes occurring outside apartment
       buildings and in common areas as well as parking areas; there was a
       responsibility by the Defendant to implement an adequately staffed detail of
       security personnel to serve as a deterrence and prevention to crime, and
       enforce the property’s policies on loitering, and the likes.

       Statements obtained in discovery in this matter indicates [sic] that the attack
       upon Mr. Davis occurred long enough in time that reasonable personnel
       would have responded and prevented if they were in a reasonable position to
       observe and report such crime.

       The primary function of security measures is to “observe and report” and
       upon review of this matter, there are no facts to support a finding that security
       personnel nor closed circuit surveillance cameras strategically placed was
       able to fulfilled [sic] these primary functions.

       In sum, the report made the following conclusions:

       1) Defendant Regency Apartments had a responsibility to address harmful
          conditions such as violent crimes against persons such as Brian Davis and
          Webb Jr.
       2) Reasonable security measures under the history of crime at Regency
          Apartments required [a]dequately staffed security personnel and
          adequate security to observe and report crime upon the premises.
       3) Failure to implement adequate security measures like personnel, policies
          and procedures, and security equipment will allow that type of crime that
          killed Mr. Davis and Webb Jr.

       7
         Regency states in its brief that these reports are “not contained in the Record
Extract,” and we have been unable to locate them in the record. The only information that
we have regarding the incident reports is counsel’s statement at oral argument that they are
different from the police service calls.
                                              9
       4) Failure to implement adequate security measures under the facts and
          circumstances of this matter falls below the standards of care in the
          security field and falls below security field guidelines, standards, customs
          and practices.

       Regency filed a reply on September 17, 2019, arguing that there was no dispute of

fact because appellants had not produced any evidence regarding the circumstances of the

shooting.   It asserted that appellants’ failure to establish what happened that night

precluded them from establishing duty, breach, or causation. Regency also renewed its

arguments that it did not owe a duty to the decedents, and appellants failed to establish that

additional security measures could have prevented the shooting.

       On September 30, 2019, the circuit court held a hearing on the motion for summary

judgment. Regency argued that, because there was insufficient evidence to show what

happened on the night of the shooting, appellants could not establish the decedents’ status

on the property at the time of the shooting or the elements of negligence required for their

claims. With regard to the question of status, Regency proffered that the police report for

the incident stated that the decedents were participating in an illegal dice game in the

parking lot, which, if true, would have changed the teenagers’ status from invitees to

trespassers. Although both parties agreed that the statement in the police report regarding

the dice game was inadmissible hearsay, Regency argued that appellants had the burden to

establish the decedents’ invitee status at the time of incident, and their failure to do so

precluded recovery on their claims.

       Regency further argued that, even if appellants could establish the decedents’ status

as invitees, the law provided that a landlord was responsible for the criminal acts of a third


                                             10
party only if it had notice of a dangerous condition and failed to correct it. Regency argued

that appellants had failed to establish a pattern of similar criminal activity related to a

specific physical condition that Regency allegedly failed to address. Because appellants

were unable to produce evidence explaining what happened, they could not point to any

one physical condition that potentially could have prevented the crime. For example, in

reference to the unsecured gate referenced in Finn Security’s logs, appellants did not

establish that the gate was unsecured at the time of the shooting or that this physical

condition was used to commit the crime. Accordingly, because appellants were not able

to establish that what happened was related to a dangerous condition, they could not prove

duty or proximate cause, and Regency was entitled to summary judgment.

       Appellants argued that Todd Jr. was a tenant of the complex, and therefore, he was

not a trespasser, and Regency had “an absolute nondelegable duty to protect its tenants

when they are on the property.” With respect to the argument that the decedents’ status

changed to trespassers because they were engaged in an illegal activity, counsel argued that

this evidence was inadmissible hearsay, and in any event, because there was no evidence

that the dice game was played for money, there was no evidence that they were engaged in

an illegal activity. Moreover, the teenagers were not loitering under the definition of that

crime in the county code because Mr. Davis was a party attendee who was waiting for his

ride home and Todd Jr. was a tenant. Accordingly, appellants argued that Regency owed

a duty to both decedents to take reasonable safety measures to protect them in response to

the numerous known reports of crime on the premises.



                                             11
       With respect to Regency’s assertion that they had failed to identify a pattern of

similar criminal activity, appellants referred to the shooting documented in Mr. Hodge’s

report, as well as numerous reports of drug and gun crimes that reasonably could have led

to another shooting. They asserted that Regency had a duty to protect tenants and their

invitees, and it breached that duty when it failed to take additional security measures, such

as hiring more security guards, putting up security cameras, or securing the gate, to protect

the decedents from known criminal activity. Counsel argued that summary judgment was

inappropriate because there were numerous disputes of material fact, including issues

regarding the decedents’ status as invitees or trespassers, whether Regency had knowledge

of the prior criminal incidents, and causation.

       On October 11, 2019, the court issued a written opinion and order granting summary

judgment in favor of Regency. The court began by listing the undisputed facts, including

that appellants had not identified any witness with personal knowledge of the

circumstances surrounding the shooting.

       The court initially addressed the issue of the decedents’ status. It stated that the

question whether their status changed from invitees to trespassers at the time of shooting

was a dispute of material fact, and therefore, Regency’s “motion as to the trespasser status

is denied.”

       The court, however, ultimately granted the motion for summary judgment. It found

that appellants had failed to identify a dangerous physical condition that existed, that the

shooting was a result of that condition, or that past criminal activities alerted Regency to

the foreseeability of the deadly shootings. The court found Mr. Hodge’s affidavit regarding

                                             12
the criminal activity and security measures on the property to be “simply conclusory

statements.” It noted that, although counsel stated in argument that “there were hundreds

of calls for service” on the property during a three-year period, those calls for service were

“not necessarily evidence of criminal activities because they include[d] various calls for

assistance unrelated to alleged criminal activity.”

       The court noted that, in Rhaney v. University of Maryland Eastern Shore, 388 Md.

585 (2005), the Court of Appeals stated that “criminal acts occurring in the common areas

themselves do not constitute dangerous or defective conditions,” and a duty arises only “if

a dangerous and defective condition exists in the common areas that the landlord knows or

should have known and foresees the harm.” To prove liability, appellants were required to

present evidence to show that a dangerous physical condition existed and that the harm was

a result of that condition, which the appellants failed to do.

       The court explained:

               Here, the Plaintiffs have not identified any physical conditions or
       particular defect that permitted the shooting to occur. While the Plaintiffs, at
       oral argument, raised the issue of lighting, Plaintiffs did not provide evidence
       to show that lighting did or did not exist at the location of the shooting or
       articulate that the light in the area of the shooting was functioning or not. The
       Defendant is correct that there is no evidence to consider because there are
       no witnesses to testify as to the shooting or other evidence as to the
       circumstances of the shooting. To determine liability, a fact finder would
       need to know whether the decedents were innocent by-standers to criminal
       activities or were they themselves participants in the criminal activities or
       they were targeted for reasons other than their location at the time of the
       shooting. Without evidence as to the shooting itself, a fact finder could not
       determine if any physical defect contributed to the shooting; and whether the
       Defendant had actual or constructive notice of the physical defect and failed
       to take reasonable steps to prevent the actual shooting.

                                       *      *       *

                                              13
               Defendant’s Motion for Summary Judgment is granted because there
       are no genuine disputes of material facts since there are no available
       witnesses or physical evidence to the actual shooting and the Plaintiffs cannot
       provide evidence to support their theory of liability. Discovery for all factual
       evidence closed on September 10, 2019. As a matter of law, without any facts
       or evidence, Defendant cannot be held liable for the shooting. Plaintiffs
       cannot prove past criminal activities where a physical defect facilitated
       similar criminal activities that would have provided Defendant with
       reasonable notice. Here, we have a very heartbreaking event, the taking of
       the lives of two young men; however, the Defendant is not an insurer against
       third party criminal acts. Defendant cannot be held responsible for
       reasonably foreseeing the shooting or stand liable for the consequences.

       This appeal followed.

                               STANDARD OF REVIEW

       Maryland Rule 2-501(f) provides that a court may grant summary judgment “if the

motion and response show that there is no genuine dispute as to any material fact and that

the party in whose favor judgment is entered is entitled to judgment as a matter of law.”

The Court of Appeals has explained the relevant standard to be applied in reviewing a grant

of a motion for summary judgment, as follows:

              We review a grant of summary judgment as a matter of law. Eng’g
       Mgmt Servs. v. Md. State Highway Admin., 375 Md. 211, 229, 825 A.2d 966,
       976 (2003). “The standard for appellate review of a trial court’s grant or
       denial of a summary judgment motion is whether the trial court was legally
       correct.” Sheets v. Brethren Mut. Ins. Co., 342 Md. 634, 638, 679 A.2d 540,
       542 (1996) (citation omitted). Thus, we conduct an independent review of
       the record to determine whether a genuine dispute of material fact exists and
       whether the moving party is entitled to judgment as a matter of law. Walk v.
       Hartford Cas. Ins. Co., 382 Md. 1, 14, 852 A.2d 98, 105–06 (2004). “We
       review the record in the light most favorable to the non-moving party and
       construe any reasonable inferences which may be drawn from the facts
       against the movant.” Id. at 14, 852 A.2d at 106 (citation omitted).

Md. Cas. Co. v. Blackstone Intern. Ltd., 442 Md. 685, 694 (2015).


                                             14
       “‘[T]o defeat a defendant’s motion for summary judgment, the opposing party must

show that there is a genuine dispute as to a material fact by proffering facts which would

be admissible in evidence.” Hamilton v. Kirson, 439 Md. 501, 522 (2014) (quoting Beatty

v. Trailmaster Prod., Inc., 330 Md. 726 (1993) (internal citations omitted)). General

allegations that “do not show facts in detail and with precision are insufficient to prevent

summary judgment.” Id. “There must be evidence upon which the jury could reasonably

find for the plaintiff.” Id. at 523.

                                          DISCUSSION

                                                I.

                                       Parties’ Contentions

       Appellants contend that the circuit court erred in granting summary judgment in

favor of Regency, arguing that the court’s determination that Regency did not owe a duty

to the decedents was improper. Initially, they argue that there was a genuine dispute of

fact regarding the status of the decedents at the time of the shooting. They further assert

that the undisputed facts demonstrate that a dangerous condition existed on the property,

that Regency had knowledge of the potential for the shooting, and that the deaths were a

foreseeable result of the escalating crime and Regency’s inaction.          They argue that

knowledge of increasing criminal activity on the property, “followed by a failure to address

it[,] creates a ‘dangerous condition,’” and the landowner has a duty to take reasonable steps

to eliminate the dangerous condition. Appellants argue that a landlord has a duty to control

conditions on its property that create an opportunity for criminal activity to take place, but



                                               15
Regency did not present evidence that it took measures to eliminate known crime, and

therefore, the shooting was foreseeable.

       Regency contends that the circuit court properly granted its motion for summary

judgment. It argues that, as a result of appellants’ failure to produce any evidence of what

occurred prior to and at the time of the shooting, appellants could not meet their burden to

show: (1) that the decedents were invitees at the time of the shooting; (2) that Regency was

“on notice of an unreasonably dangerous physical condition created by a history of similar

crimes tied to a physical condition of the property”; or (3) that the shooting would not have

happened if Regency had addressed an identified, dangerous condition.

       Regency argues that it had a duty to the decedents only if appellants met their burden

to show that the decedents were invitees at the time of the incident, and because there was

no evidence regarding the circumstances surrounding the shootings, appellants could not

meet that burden. Regency further asserts that appellants failed to provide legally sufficient

evidence to show that it knew or should have known of similar prior criminal activity on

the property, and therefore, the shootings were not a foreseeable harm that Regency had a

duty to prevent. It argues that, although past criminal activity on the property can create a

duty, it “must be similar in nature to the crime at issue,” and prior criminal activity alone

is not a dangerous condition giving rise to a duty. Here, it asserts that, even if Regency

had been on notice of the incidents in Mr. Hodge’s report, the crimes were not sufficiently

similar to a “triple homicide.”

       Moreover, Regency contends that, even if appellants produced sufficient facts to

survive summary judgment on the issue of duty, they did not provide evidence to show that

                                             16
any of the alleged dangerous conditions, such as the unsecured gate lock, contributed to or

enabled the commission of the third-party criminal act. Accordingly, Regency argues that

the circuit court correctly found that appellants failed to establish that the “inadequate

security measures caused the decedent’s deaths.” It asserts that it would be impossible for

appellants to show that any particular security measure was insufficient because they

provided no evidence as to what occurred. Thus, even if appellants were able to show that

Regency had a duty, they would not be able to prove proximate causation.

                                             II.

                                          Analysis

       In a negligence action, a plaintiff bears the burden of proving: “1) that the defendant

was under a duty to protect the plaintiff from injury, 2) that the defendant breached that

duty, 3) that the plaintiff suffered actual injury or loss, and 4) that the loss or injury

proximately resulted from the defendant’s breach of that duty.” Steamfitters Loc. Union

No. 602 v. Erie Ins. Exch., 469 Md. 704, 727 (2020) (quoting Rowhouses, Inc. v. Smith,

446 Md. 611, 631 (2016)). Accord Rhaney, 388 Md. at 596 (The plaintiff has the burden

to produce “evidence of a duty that was breached and proximately caused the injuries

sustained.”). This burden cannot be met “by offering a mere scintilla of evidence,

amounting to no more than surmise, possibility, or conjecture that such other party has

been guilty of negligence, but such evidence must be of legal probative force and evidential

value.” Shafer v. Interstate Auto. Ins. Co., 166 Md. App. 358, 376 (2005) (quoting Brock

v. Sorrell, 15 Md. App. 1, 6 (1972)), cert. denied, 393 Md. 162 (2006). “[I]f the plaintiff

does not, in the first instance, introduce evidence on each element which is sufficient to

                                             17
warrant a finding in his favor, he will lose his case at the hands of the court (by nonsuit,

directed verdict, or the like).” Macias v. Summit Mgmt. Inc., 243 Md. App. 294, 316 (2019)

(quoting Pratt v. Md. Farms Condo. Phase 1, Inc., 42 Md. App. 632, 640 (1979)).

       We address first Regency’s contention that the circuit court properly granted

summary judgment in its favor because appellants failed to meet their burden to show the

first requirement, that it had a duty to the decedents. The question whether one person

owes a duty to another generally is a legal determination that is for the court, as opposed

to a jury, to decide. Hemmings v. Pelham Wood Ltd. Liab. Ltd. P’ship, 375 Md. 522, 536

(2003). A duty is defined as an obligation “to conform to a particular standard of conduct

toward another.” Id. (cleaned up). When the question whether a legal duty exists depends

on a determination regarding a dispute of material fact, however, the facts should be

determined by the jury. Corinaldi v. Columbia Courtyard Inc., 162 Md. App. 207, 218

(2005).

       In a premises liability case, the duty owed by the owner of the property to someone

on the property begins with an analysis of “the latter’s legal status on the property at the

time of the incident.” Richardson v. Nwadiuko, 184 Md. App. 481, 489 (2009). Accord

Six Flags America L.P. v. Gonzalez-Rodriguez, No. 1620 September Term, 2019, 2020 WL

7392793, 248 Md.App. 569 (filed December 16, 2020). As this Court has explained:

              The highest duty is that owed to an invitee; it is the duty to “use
       reasonable and ordinary care to keep [the] premises safe for the invitee and
       to protect [the invitee] from injury caused by an unreasonable risk which the
       invitee, by exercising ordinary care for [the invitee’s] own safety will not
       discover.” Rowley, 305 Md. at 465, 505 A.2d 494 (citations omitted). By
       contrast, the landowner or occupier owes no duty to licensees or trespassers,
       except to abstain from willful or wanton misconduct or entrapment.

                                            18
       Wells, 120 Md. App. at 710, 708 A.2d 34 (citing Mech v. Hearst Corp., 64
       Md. App. 422, 426, 496 A.2d 1099 (1985)).

Richardson, 184 Md. App. at 489 (quoting Deboy v. City of Crisfield, 167 Md. App. 548,

555 (2006)).

       Here, Todd, Jr. was a tenant of the apartment complex, and Mr. Davis entered the

apartment complex as a guest of a tenant. Because they were in the parking lot, a common

area of the premises, their legal status generally would be that of an invitee, resulting in

Regency owing them a duty to exercise reasonable care for their safety. See Matthews v.

Amberwood Assocs. Ltd. P’ship, Inc., 351 Md. 544, 554 (1998) (The duty to maintain areas

in a reasonably safe condition applies to the tenant and “the members of his family, his

guests, his invitees, and others on the land in the right of the tenant.”) (quoting Landay v.

Cohn, 220 Md. 24, 27 (1959)); Shields v. Wagman, 350 Md. 666, 674–681 (1998)

(Landlord has duty to tenants and their invitees to exercise reasonable care for safety in the

common areas.). See also Macias, 243 Md. App. at 327–28 (Condominium owners and

their guests, similar to tenants, “occupy the legal status of invitees when they are in the

common areas of the complex.”).8


       8
          In Shields v. Wagman, 350 Md. 666, 674 n.3 (1998), the Court of Appeals noted
that it had adopted the following approach set forth in the Restatement (Second) of Torts §
360 (1965):

               A possessor of land who leases a part thereof and retains in his own
       control any other part which the lessee is entitled to use as appurtenant to the
       part leased to him, is subject to liability to his lessee and others lawfully upon
       the land with the consent of the lessee or a sublessee for physical harm caused
       by a dangerous condition upon that part of the land retained in the lessor's
       control, if the lessor by the exercise of reasonable care could have discovered

                                              19
       As Regency notes, however, an invitee is only an invitee “to the extent of their

invitation.” Howard Cty. Bd. of Educ. v. Cheyne, 99 Md. App. 150, 166, cert. denied, 335

Md. 81 (1994). A landlord’s “responsibility for the reasonably safe condition of premises

retained under his control is limited to the confines of his invitation to use them, express

or implied. It does not extend to the use of such premises for an unintended purpose.”

Landay, 220 Md. at 28.

       Regency contends that, even if the decedents were invitees on the property at some

time, there was no evidence that, at the time of the shooting, the decedents were using the

parking lot for its permissible purpose, ingress and egress. It asserts that, “[d]espite the

complete absence of factual information concerning the events giving rise to the shooting

deaths,” the facts suggest that the decedents were loitering at the time, and thereby

trespassing.

       Regency is correct that a person’s status on another person’s property can change.

As Judge Leahy explained in this Court’s opinion in Macias, 243 Md. App. at 324:

              [A]n entrant’s legal status is not static and may change through the
       passage of time or through a change in location. . . . [and] an entrant can lose
       invitee status if he or she remains on the premises beyond a specified time or
       enters an area that is off limits to guests and the general public.

       Although the status of an entrant on property generally is a question of law for the

court, id. at 315, that is the case only when there is no dispute about the facts. Where there




       the condition and the unreasonable risk involved therein and could have
       made the condition safe.

                                             20
is evidence to support an argument that the injured party exceeded the scope of the

invitation on the premises, the issue is one for the jury. Cheyne, 99 Md. App. at 166–69.

       Here, the evidence supports a conclusion, as a matter of law, that the decedents, as

a tenant and a guest of a tenant, initially were on the apartment complex premises as

invitees. To the extent that Regency is arguing that, at the time of the shooting in the

parking lot, the decedents had exceeded the scope of their invitation and had lost their status

as invitees, the circuit court was correct in its conclusion that the issue of the decedents’

legal status at the time of the shooting involved a dispute of material fact.9 The circuit

court properly declined to grant summary judgment on the ground that Regency did not

have a duty to the decedents because they were trespassers at the time of the shooting.

       The court nevertheless granted summary judgment because, even if the decedents

were invitees at the time of the shooting, appellants failed to present evidence to show: (1)

that a dangerous condition existed that rendered the shootings a foreseeable harm; and (2)

that the deaths resulted from that condition. The court’s ruling in this regard addressed the

elements of duty and proximate cause. We will address each, in turn.

       As we discussed supra, once we get past the legal status of the decedents and assume

that they were invitees, the law is clear that Regency had a duty to exercise reasonable care

for their safety in the parking lot. See Shields, 350 Md. at 676. The question then becomes



       9
          We note that, to the extent that Regency’s contention in this regard is based on
statements in a police report, both sides agree that such statements constitute inadmissible
hearsay. Regency appears to argue, however, that the presence of several teenagers in the
parking lot at 2:45 a.m. supported its contention that the decedents were not there as
invitees.
                                              21
whether that duty encompassed measures to protect against the shooting that occurred. See

Rhaney, 388 Md. at 597 (“Only after establishing that a duty does indeed exist must we

consider what that duty is and whether sufficient evidence exists to prove that a defendant,

by action or inaction, breached that duty.”).

       The Court of Appeals addressed a landlord’s duty as it relates to criminal activity

by third parties in Scott v. Watson, 278 Md. 160, 167 (1976). Scott was shot and killed in

a parking garage in his apartment building. Id. at 162. The Court held that, generally, there

is “no special duty imposed upon the landlord to protect his tenants against crimes

perpetrated by third parties on the landlord’s premises,” noting that a landlord is not an

“insurer of his tenants’ safety.” Id. at 166. The landlord does have a duty, however, to

exercise reasonable care, under the circumstances, for the tenants in areas within the

landlord’s control, such as common areas. Id. at 167. “If the landlord knows, or should

know, of criminal activity against persons or property in the common areas, he then has a

duty to take reasonable measures, in view of the existing circumstances, to eliminate the

conditions contributing to the criminal activity.” Id. at 169. The duty in that situation is

to provide reasonable security measures to eliminate foreseeable harm. Hemmings, 375

Md. at 540–41.

       The Court of Appeals has explained that, for a landlord to have a duty to provide

reasonable security measures, two things must be shown. First,

              [k]nowledge is essential to establishing a landlord’s duty
       under Scott. Once a landlord has knowledge or should have knowledge that
       criminal activity on the premises has created a dangerous condition, the
       landlord must take reasonable measures to eliminate or, in other words,
       correct the condition contributing to the criminal activity.

                                                22
Hemmings, 375 Md. at 540–41. Accord Troxel v. Iguana Cantina, LLC, 201 Md. App.

476, 497 (2011) (Landowner has duty “to eliminate conditions that contribute to criminal

activity if the landowner had prior knowledge of similar criminal activity—evidenced by

past events—occurring on the premises.”), cert. denied, 424 Md. 630 (2012).

       Second, the particular harm must be foreseeable, i.e., “a person of ordinary prudence

should realize that the condition of which he or she has notice, enhances the likelihood that

the harm will occur.” Hemmings, 375 Md. 541. In other words, “a landlord of ordinary

intelligence, based on the nature of the past criminal activity, should have foreseen the

harm suffered.” Id. at 546. If the harm is not the type that would be associated with the

known criminal activity on the premises, there is no duty to take measures to eliminate that

harm. Id. at 541.

       Here, the circuit court found that appellants failed to present evidence of the

existence of a dangerous physical condition or that past criminal activities alerted Regency

to the foreseeability of the shooting. Appellants contend that the circuit court erred in this

finding. They assert that Regency had knowledge of increasing criminal activity on the

property, and Regency’s failure to address it created a dangerous condition. They assert

that conditions in the month before the shooting, including the lack of a camera and a

frequently broken gate, contributed to rising gun and drug sales, and the deaths were a

foreseeable result of the escalating crime. They further assert that Regency offered no

evidence that it increased security or took other steps “to eliminate the known crime.”




                                             23
       Regency contends that the circuit court properly found that appellants failed to show

that it had a duty to mitigate criminal activity because appellants did not show that it “knew

or should have known of similar prior criminal activity on the premises,” which was

necessary to show that the shooting was foreseeable. It relies on Moore v. Jimel, Inc., 147

Md. App. 336, 347–49 (2002), and Smith v. Dodge Plaza Ltd. P’ship, 148 Md. App. 335,

345–46 (2002), cert. denied, 374 Md. 84 (2003), in support of its contention in this regard.

       In Moore, 147 Md. App. at 337, a woman was assaulted in the restroom of a bar,

and she sued the bar for negligently failing to provide security on the premises. This Court

upheld the grant of summary judgment in favor of the defendant because the woman failed

to show any evidence that a crime previously had been committed against a customer, and

therefore, “there was no foreseeability of risk so as to create a special duty.” Id. at 349.

       In Smith, 148 Md. App. at 337, a patron at a nightclub was stabbed on the premises.

Smith produced no evidence that the landowner had actual notice of prior criminal assaults

on the premises, id. at 340, but Smith produced prior incident reports and other evidence

of prior assaults that occurred, id. at 343. This Court noted that “constructive notice may,

depending on the facts, be sufficient to include protection from criminal violence within a

landlord’s duty to use reasonable care to protect tenants from injury in the common areas.”

Id. a 345. We held, however, that the evidence presented, which included only two

instances of violence within the nightclub within the two years prior to the stabbing, neither

of which involved a weapon, was legally insufficient, by itself, to put the landowner “on

constructive notice of a danger to patrons of criminal injury within [the nightclub] beyond

that normally encountered in urban society.” Id. at 346.

                                             24
       Here, by contrast, there was evidence of repeated instances of dangerous criminal

activity on the premises. The calls for service to the police regarding the apartment

complex in the three years prior to the shooting included assaults and fights, reports of

shootings and gunshots, and multiple calls reporting drug-related activity. The property

manager sent several emails to Regency in the weeks before the shooting detailing her

concern about the safety of the property, including increased complaints about the “sale of

guns and drugs.”     She requested the installation of cameras “before something bad

happens,” explaining that the property was “getting bad,” and she was “almost afraid to

work here.”

       This evidence was sufficient for a fact finder to conclude that Regency knew or

should have known that there was a dangerous condition on the premises. See Troxel, 201

Md. App. at 498–99 (based on police reports of prior assaults and other violent crimes on

the premises, a fact finder could infer that appellees had knowledge of a dangerous

condition and had an obligation to take steps to provide a safe environment). Accordingly,

there was a dispute of material fact regarding whether Regency had knowledge that

criminal activity on the premises created a dangerous condition.

       Even if Regency had the requisite notice of the criminal activity occurring in the

common areas of the apartment complex, however, its duty was only to provide reasonable

security measures to eliminate foreseeable harm. Hemmings, 375 Md. at 540–41. With

respect to foreseeability, the circuit court found, as a matter of law, that the appellants did

not produce evidence that the prior criminal activity alerted Regency to the foreseeability

of the deadly shootings.

                                              25
       Initially, we note that, although foreseeability in some contexts, such as proximate

cause, is ordinarily a question of fact, see Little v. Woodall, 244 Md. 620, 626 (1966), other

courts have held that “foreseeability in defining the boundaries of a duty” is a question of

law, First American Bank & Trust, N.A. v. Farmers State Bank of Clinton, 756 N.W. 2d

19, 26 (S.D. 2008) (quoting Kuehl v. Horner (J.W.) Lumber Co., 678 N.W.2d 809, 812

(S.D. 2004)). Accord Meyers v. Ferndale Sch. Dist., 457 P.3d 483, 488 (Wash. Ct. App.)

(“When foreseeability is a question of whether a duty exists, it is a question of law.”),

review granted, 466 P.3d 769 (Wash. 2020). The Supreme Court of Oklahoma has

explained the different analysis, as follows: “[f]oreseeablilty as an element of duty of care

creates a ‘zone of risk’ and is a minimum threshold legal requirement for opening the

courthouse doors,” whereas “[f]oreseeability as an element of proximate cause is a much

more specific factual requirement that must be proved to win the case once the courthouse

doors are open.” Delbrel, v. Doenges Bros. Ford, Inc., 913 P.2d 1318, 1322 (1996).

       We agree that the issue of foreseeability in the context of the duty of care is a

question of law. Accordingly, the circuit court properly addressed this issue as a matter of

law.

       We disagree, however, with the circuit court’s legal conclusion that the shootings

in this case were not foreseeable. If Regency had knowledge of the service calls to the

police, which indicated reports of shootings, assaults, and drug activity, this knowledge,

combined with the reports and concerns shared by the property manager, was sufficient to

put a person of ordinary intelligence on notice that a shooting could occur on the property

in the absence of additional security measures. Accordingly, if the trier of fact found that

                                             26
Regency had the requisite knowledge, the shootings were a foreseeable harm, and the

circuit court erred in determining, as a matter of law, that Regency did not owe a duty to

the decedents to take reasonable security measures.

       Our conclusion that the circuit court erred in granting summary judgment on the

ground that appellants failed to show that Regency had a duty to the decedents, however,

is not the end of the inquiry. Although appellants limited their argument to the issue of

duty, as we have indicated, the circuit court granted summary judgment on an additional

ground, i.e., that appellants had not shown that a dangerous condition contributed to the

shooting. We agree with that conclusion and hold that, where appellants produced no

evidence regarding the circumstances of the shooting, appellants could not meet their

burden to show that any failure by Regency to satisfy its duty to take reasonable security

measures was the proximate cause of the shooting.

       As the Court of Appeals noted in Scott, 278 Md. at 171, a duty and breach does not

establish a cause of action for negligence; proximate cause also must be shown. Accord

Rhaney, 398 Md. at 596–97 (Plaintiff had the burden to show that breach of duty

proximately caused injury.). “[T]o be a proximate cause of an injury, ‘the negligence must

be 1) a cause in fact, and 2) a legally cognizable cause.’” Macias, 243 Md. App. at 317

(quoting Hartford Ins. Co. v. Manor Inn of Bethesda, Inc., 335 Md. 135, 156 (1994)). We

do not need to address the second prong of this analysis, however, because appellants failed

to produce any evidence that would satisfy the first prong.

       “Causation-in-fact concerns the threshold inquiry of whether a defendant’s conduct

actually produced an injury.” Macias, 243 Md. App. at 318 (quoting Troxel, 201 Md. App.

                                            27
at 504). Where the breach of duty is the failure of a landlord to provide security measures

against known criminal activity, proximate cause will be found if “the breach enhanced the

likelihood of the particular activity which occurred.” Scott, 278 Md. at 173. Accord Troxel,

201 Md. App. at 505 (“[C]ausation-in-fact may be found if it is more likely than not that

the defendant’s conduct was a substantial factor in producing the plaintiff’s injuries.”).

       We acknowledge that proximate cause ordinarily is a question of fact. Kiriakos v.

Phillips, 448 Md. 440, 470 (2016). When plaintiffs fail to meet their burden of showing

“a viable theory of causation” in a negligence case, however, summary judgment is proper.

Hamilton, 439 Md. at 546.

       Here, appellants produced no evidence regarding the circumstances of the shooting.

No witness was identified who had personal knowledge of how the shooting occurred or

what precipitated it. Appellants produced no evidence of the identity of the shooter or

shooters or whether they were trespassers, tenants, or someone else authorized to be on the

premises. There was no evidence whether the gate was broken on the night of the shooting

or whether the shooter(s) entered the premises through that gate. See Leslie G. v. Perry &

Assoc., 50 Cal.Rptr.2d 785, 792–94 (Cal. Ct. App. 1996) (Summary judgment was proper

where plaintiff argued that landlord’s failure to fix a broken gate caused her rape, but there

was no evidence that her assailant entered or departed through the broken gate; the

possibility that he may have entered through the gate was insufficient to survive summary

judgment.).

       Appellant produced no evidence of the timeframe during which the events leading

up to the shooting took place, whether it happened quickly or over a period of time. There

                                             28
was, therefore, no evidence to support a finding that extra security patrols or other security

measures could have prevented the shooting.

       Proof of causation cannot be based on mere speculation. See Rowhouses 445 Md.

at 635 (“[C]ausation evidence that is wholly speculative is not sufficient” to justify sending

a case to the jury.) (quoting Dow v. L& R Prop., Inc., 144 Md. App. 67, 75 (2002)). To

survive a motion for summary judgment, there must be evidence, not conjecture, that a

breach of the landlord’s duty caused the harm. See Ham v. Equity Residential Prop. Mgmt.

Servs., Corp., 315 S.W.3d 627, 631–34 (Tex. Ct. App. 2010) (Summary judgment was

properly granted because there was no evidence that the apartment complex’s alleged

negligence was the cause in fact of the guest’s injuries.).

       Based on the evidence here, or the lack thereof, the circuit court properly determined

that the appellants failed to show that “inadequate security measures caused the decedents’

deaths.” Accordingly, there was no triable issue of material fact to present to a jury on the

issue of proximate cause, and the court properly granted summary judgment in favor of

Regency.


                                           JUDGMENT OF THE CIRCUIT COURT
                                           FOR PRINCE GEORGE’S COUNTY
                                           AFFIRMED. COSTS TO BE PAID BY
                                           APPELLANT.




                                             29